Citation Nr: 1602371	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  07-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to service-connected acute maxillary sinusitis.

2.  Entitlement to service connection for dizziness, including as due to service-connected acute maxillary sinusitis.

3.  Entitlement to an initial rating greater than 10 percent before March 1, 2006, and after July 1, 2006, for left knee meniscus tear with chondromalacia.

(The Veteran's claims of service connection for metastatic carcinoid tumor with mass in the mesenteric area, to include as due to ionizing radiation exposure, and entitlement to retroactive VA disability compensation from December 1, 2012, to March 31, 2013, are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 2005 and additional unverified service in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted, in pertinent part, the Veteran's claim of service connection for left knee meniscus tear with chondromalacia (which was characterized as healed torn meniscus repair left knee with chondromalacia patella and residual scar), assigning a 10 percent rating effective August 1, 2005 (the day after the date of the Veteran's service separation).  The Veteran disagreed with this decision in September 2006, seeking a higher initial rating for his service-connected left knee meniscus tear with chondromalacia.  He perfected a timely appeal in May 2007.    

The Board notes that, in a May 2006 rating decision, the RO assigned a temporary total disability rating effective from March 1, 2006, through June 30, 2006, for the Veteran's service-connected left knee meniscus tear with chondromalacia based on the need for post-surgical convalescence.  The RO also assigned a 10 percent rating effective July 1, 2006, for the Veteran's service-connected left knee meniscus tear with chondromalacia.  Thus, this issue has been recharacterized as stated on the title page of this decision.

This matter also is on appeal from a September 2007 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for headaches and for a disability manifested by dizziness (which was characterized as dizziness).  The Veteran disagreed with this decision in April 2008.  He perfected a timely appeal in December 2008.  A Travel Board hearing was held at the RO in March 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's March 2012 hearing testimony, the Board finds that the service connection claims on appeal should be recharacterized as stated on the title page of this decision.

In September 2012, the Board remanded this matter to the RO in Muskogee, Oklahoma, for additional development.

The Board notes that, because the Veteran's other pending appeal involves in-service ionizing radiation exposure, and because VA has conferred jurisdiction in all appeals where at least 1 claim involves ionizing radiation exposure on the RO in Jackson, Mississippi, that facility has jurisdiction in this appeal.

The issue of entitlement to an initial rating greater than 10 percent before March 1, 2006, and after July 1, 2006, for left knee meniscus tear with chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Jackson, Mississippi).


FINDING OF FACT

The record evidence indicates that the Veteran's service-connected acute maxillary sinusitis causes headaches and disability manifested by dizziness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches as due to service-connected acute maxillary sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  

2.  The criteria for service connection for a disability manifested by dizziness as due to service-connected acute maxillary sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for headaches and for a disability manifested by dizziness, each including as due to service-connected acute maxillary sinusitis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claims

The Veteran contends that he incurred headaches and a disability manifested by dizziness during active service.  He alternatively contends that his service-connected acute maxillary sinusitis caused or aggravated (permanently worsened) his headaches and a disability manifested by dizziness.


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because headaches and a disability manifested by dizziness are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for headaches and for a disability manifested by dizziness, each including as due to service-connected acute maxillary sinusitis.  The Veteran contends that he incurred both headaches and dizziness during active service or, alternatively, his service-connected acute maxillary sinusitis caused or aggravated (permanently worsened) both of these disabilities.  
The post-service evidence supports granting the Veteran's claims of service connection for headaches and for a disability manifested by dizziness.  It shows that the Veteran's service-connected acute maxillary sinusitis causes headaches and disability manifested by dizziness.  For example, on VA ear conditions Disability Benefits Questionnaire (DBQ) in December 2012, the Veteran's complaints included dizziness when he experienced acute sinusitis.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran reported experiencing daily nasal congestion /obstruction, right greater than left, and frontal headaches "dating back to the early 1980's."  Following a review of the claims file, the VA examiner opined that it was at least as likely as not that the Veteran's headaches were associated with his sinusitis and allergic rhinitis "or persistent sinusitis due to antibiotics treatment failure of his acute sinusitis."  This examiner also stated, "[The Veteran's] episodic dizziness that occurs with his episodes of sinusitis appears to be most consistent with non-peripheral etiology given that it resolves with resolution of acute sinus symptoms."

In a February 2013 addendum to the December 2012 VA ear conditions DBQ, a different VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She also stated that, although the Veteran's sinusitis was not a chronic condition, he experienced "chronically recurrent episodes of acute sinusitis.  The headaches are related both to the chronic Allergic Rhinitis as well as to the intermittent episodes of acute sinusitis.  The dizziness is a symptom experienced by the Veteran during episodes of acute sinusitis."  This VA clinician also diagnosed the Veteran as having recurrent acute sinusitis and intermittent dizziness secondary to sinusitis.

The Veteran has asserted throughout the appeal period that his service-connected acute maxillary sinusitis caused or aggravated (permanently worsened) his headaches and disability manifested by dizziness.  The record evidence supports his assertions.  The VA examiner who saw the Veteran for VA adjudication purposes in December 2012 and the VA clinician who provided a February 2013 addendum to the December 2012 examination report both concluded that the Veteran's sinusitis causes headaches and disability manifested by dizziness.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for headaches and for a disability manifested by dizziness, each as due to service-connected acute maxillary sinusitis, is warranted.  See also 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for headaches as due to service-connected acute maxillary sinusitis is granted.

Entitlement to service connection for dizziness as due to service-connected acute maxillary sinusitis is granted.


REMAND

The Veteran contends that his service-connected left knee meniscus tear with chondromalacia is more disabling than currently evaluated.  The Board recognizes that this claim previously was remanded to the RO in Muskogee, Oklahoma, in September 2012.  Having reviewed the record evidence, the Board finds that, because the RO failed to comply with the September 2012 remand instructions, another remand is required.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remand "perpetuates the hamster-wheel reputation of Veterans law").

The Board notes initially that, in its September 2012 remand, it requested that the RO obtain an addendum opinion concerning the nature and severity of this disability from the VA clinician who conducted the Veteran's October 2011 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ).  See Board remand dated September 6, 2012, at pp. 17-18.  A review of the Veteran's VBMS eFolder and Virtual VA paperless claims files indicates that this development was not accomplished.  The Board notes in this regard that compliance with its remand directives is not discretionary.  Thus, the Board finds that, on remand, the RO should attempt to obtain an addendum opinion concerning the nature and severity of the Veteran's service-connected left knee meniscus tear with chondromalacia from the VA clinician who conducted the Veteran's October 2011 VA knee and lower leg conditions DBQ or another appropriate clinician.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO to re-certify this appeal to the Board without complying with the September 2012 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's September 6, 2012, remand, request an addendum from the VA clinician who conducted the Veteran's October 2011 VA knee and lower leg conditions DBQ, or another appropriate clinician, which addresses the Veteran's reports of flare-ups of his service-connected left knee disability.  In his or her addendum, this clinician must state whether pain significantly limits the Veteran's functional ability during flare-ups of his service-connected left knee disability and the degree of additional range of motion loss due to pain during flare-ups, if possible.  A complete rationale must be provided for any opinions expressed.  If any opinion(s) cannot be provided without resorting to speculation, then the clinician must explain why this is so.

2.  Review the completed examination addendum and determine whether it substantially complies with this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


